ORDER
This matter having been duly presented to the Court, it is ORDERED that JOSEPH P. CAPONE of YOORHEES, who was admitted to the bar of this State in 1987, and who was suspended from the practice of law for two years by Order of this Court dated September 7,1995, be restored to the practice of law, effective immediately; and it is further
ORDERED that beginning March 1, 1998, respondent pay to the Disciplinary Review Board $100.00 per month and on the first of each subsequent month through August 1,1998, and on September 1, 1998, respondent pay the entire balance in a lump sum payment of $1,877.80 in payment of administrative costs.